--------------------------------------------------------------------------------

Exhibit 10.1
 
CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT
 

 
Effective: January 1, 2012
 

 
2012 Management Incentive Plan
 
COO 2012 Incentive Plan
 
 
 

--------------------------------------------------------------------------------

 
 
 CHIEF EXECUTIVE OFFICER AND PRESIDENT


PURPOSE:  To define the compensation plan for the Chairman, Chief Executive
Officer and President.


SCOPE: Perma-Fix Environmental Services, Inc.


POLICY:  The Compensation Plan is designed to retain, motivate and reward the
incumbent to support and achieve the business, operating and financial
objectives of Perma-Fix Environmental Services, Inc. (the “Company”).

BASE SALARY:  The Base Salary indicated below is paid in equal periodic
installments per the regularly scheduled payroll.


PERFORMANCE INCENTIVE COMPENSATION: Effective date of plan is January 1,
2012.  Performance incentive compensation payable under this plan, if any, will
be paid on or about 90 days after year-end, or sooner, based on final Form 10-K
financial statement.


SEPARATION:  Upon voluntary or involuntary separation from the Company the
employee will be paid the base salary due to the last day of employment.  If
employment is separated prior to the payment date noted above for any
performance incentive compensation, such performance incentive compensation is
forfeited and no performance incentive compensation will be payable to the
former employee.


ACKNOWLEDGEMENT:  Payment of Performance Incentive Compensation of any type will
be forfeited, unless the Human Resources Department has received a signed
acknowledgement of receipt of the Management Incentive Plan prior to the
applicable payment date.


INTERPRETATIONS:  The Compensation Committee of the Board of Directors retains
the right to modify, change or terminate this Management Incentive Plan at any
time and for any reason.  It also reserves the right to determine the final
interpretation of any provision contained in the Compensation Plan.  While the
plan is intended to represent all situations and circumstances, some issues may
not easily be addressed.  The Compensation Committee will endeavor to review all
standard and non-standard issues related to the Compensation Plan and will
provide quick interpretations that are in the best interest of the Company, its
shareholders and the incumbent.
 
COO 2012 Incentive Plan
 
 

--------------------------------------------------------------------------------

 
 
CHIEF EXECUTIVE OFFICER AND PRESIDENT

Base Pay and Performance Incentive Compensation Targets


The compensation for the below named individual as follows:


Annualized Base Pay:
  $ 271,115  
Performance Incentive Compensation Payable (to a maximum of 87% of base salary):
  $ 235,870  
Total Annual Compensation:
  $ 506,985  



Due to the following reasons, the performance incentive payment for 2012 will be
100% discretionary, with any payout required to be recommended by the Company’s
Compensation Committee and approved by the Board of Directors at the conclusion
of 2012:


The Company completed a significant acquisition in October 2011 which has the
potential to more than double the Company in terms of revenue and EBITDA.
Integration of the acquired company in an efficient and orderly manner in 2012
will impact the long term value of PESI. In addition, the market environment
that PESI is operating in during 2012 is unique due to the high concentration of
revenue derived from the United States Government which is in a state of flux
due to a pending federal election and pressure to reduce federal spending.


In determining whether to recommend a discretionary performance incentive
payment for performance during the 2012 fiscal year, the Compensation Committee
will consider those factors that the Compensation Committee deems appropriate in
light of the objectives of the Company, including without limitation, the
following objective and subjective criteria with respect to the performance of
the Company and the executive during the 2012 fiscal year:


 
1.
Revenue;

 
2.
EBITDA;

 
3.
Successful integration;

 
4.
Achievement of synergies;

 
5.
Increase in commercial revenue;

 
6.
Increase in international revenue;

 
7.
Continued progress on the NPCM Development for Commercial Applications;

 
8.
Resolution of problem projects which were part of the acquisition;

 
9.
Collection of problem accounts receivable which were part of the acquisition;

 
10.
Profitable EBITDA from the company’s Treatment Segment; and

 
11.
Continued Development and Implementation of 2012 and 2013 Strategic Plan.



Performance Incentive Compensation Payment


This plan is effective for the Company’s 2012 fiscal year.  Performance
incentive compensation, if payable under this plan, will be paid on or about 90
days after year-end, or sooner, based on final Form 10-K financial statement.
 
COO 2012 Incentive Plan
 
 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT:


I acknowledge receipt of the aforementioned Chairman, Chief Executive Officer
and President 2012 – Management Incentive Plan.  I have read and understand and
accept employment under the terms and conditions set forth therein.


/s/ Louis Centofanti
 
7/17/2012
 
/S/ Dr. Louis Centofanti
 
Date
         
/s/ Mark Zwecker
 
7/17/2012
 
/S/ Board of Directors
 
Date
 

 
 
COO 2012 Incentive Plan
 

--------------------------------------------------------------------------------